DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/28/21 has been entered.  Claims 21 and 23-38 remain pending in the application, Claims 1-20 and 22 have been cancelled, and no new claims have been added.  Applicant’s amendments to the specification, drawings and claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 7/28/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 

Allowable Subject Matter
Claims 21 and 23-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Previously identified allowable subject matter has been put into the independent claim and all outstanding 112 issues have been addressed, reasons for indicating allowability are in the 7/28/21 Non-Final Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/18/21